Case 1-19-46337-cec Doc14 _ Filed 10/30/19

Fill in this information to identify your case:

Debtor 1 Frieda VV, zl

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Easter f_ District of No, ub Yor b
Case number _ {> 4 - 46457 -— Cee

{lf known)

 

 

 

 

Official Form 106Dec

 

Entered 10/30/19 15:47:07

 

bh ee C} Check if this is an
ue Oe amended filing

Declaration About an Individual Debtor’s Schedules 42118

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Z no

C) Yes. Name of person . Attach Bankruptcy Petition Preparer's Notice, Declaration, and

Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

that they-a ue and corr

fo\

  

 

Signaturéof Debtor 1 Signature of Debtor 2

Date 19 / 20 / ps Date
MM? DD / MM? DD? YYYY

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
